Citation Nr: 0302511	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for heart disease.

2.	Entitlement to service connection for a bilateral knee 
disability.

3.	Entitlement to a compensable evaluation for residuals of a 
fracture of the right fibula.

4.	Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran subsequently perfected this appeal.

A videoconference hearing before the undersigned was held in 
April 2001.

In June 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	The veteran's currently diagnosed heart disease was not 
present during service or for many years thereafter.  The 
preponderance of the evidence is against a finding that 
the veteran's current heart disability is etiologically 
related to his active service or to his service-connected 
malaria.

3.	The veteran is status post total bilateral knee 
replacement.  Service medical records are negative for any 
complaints or diagnosis of a knee disability, arthritis 
was not manifested within the first post service year and 
the preponderance of the evidence is against a finding 
that the veteran's current bilateral knee disability is 
related to his active service or events therein. 

4.	Resolving reasonable doubt in the veteran's favor, the 
residuals of his right fibula fracture approximate 
moderate limitation of motion of the ankle.

5.	The veteran has not submitted evidence tending to 
establish that his service-connected residuals of a right 
fibula fracture require frequent hospitalization or cause 
marked interference with employment beyond that 
contemplated in the schedular standards.

6.	There is no basis for a separate 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.


CONCLUSIONS OF LAW

1.	Heart disease was not incurred or aggravated during 
service and may not be presumed to have incurred therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.	A bilateral knee disability was not incurred or aggravated 
during service and arthritis may not be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.	The criteria for a 10 percent evaluation, and no more, for 
residuals of a right fibula fracture are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5262, 5271 (2002).

4.	The claim for a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities 
has been rendered moot.  38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The August 1999 rating decision, the December 1999 statement 
of the case (SOC), the July 2000 supplemental statement of 
the case (SSOC), the October 2000 SSOC, the September 2002 
rating decision, and the October 2002 SSOC collectively 
informed the veteran of the laws and regulations pertaining 
to the following: service connection, an increased evaluation 
for the residuals of a fractured fibula, and for a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities.  These documents also advised the veteran of 
the evidence of record and of the reasons and bases for 
denial.  

In connection with his original claim, the veteran requested 
that records be obtained from VAMC Tuskegee from 1992 to the 
present.  Records were requested on several occasions.  The 
August 1999 rating decision indicates that notice was 
received from Central Alabama Veterans Heath Care System that 
they had no treatment records for the veteran.  

The June 2001 Board remand informed the veteran of the 
enactment of the VCAA.  In a September 2001 letter, the 
veteran was notified that VA would make reasonable efforts to 
help obtain evidence to substantiate his claims and that upon 
receipt of the required information, VA would obtain medical 
records, employment records or records from other Federal 
agencies.  The veteran was specifically requested to provide 
authorizations for his private medical care providers, 
including Dr. Carter and Lee County Hospital.  The veteran 
was also requested to identify any VA treatment.  In response 
to this letter, the veteran submitted duplicate private 
medical records and also requested that VA obtain records 
from the VA medical center (VAMC) in Tuskegee from January 
2000.  These records were requested and records from 
approximately March 2002 to July 2002 were received.  A 
handwritten note dated in December 2002 indicates there were 
no new records. 

Throughout the course of this appeal the veteran has 
submitted various private medical records.  The veteran has 
not provided the requested authorizations for Dr. Carter and 
Lee County Hospital.  As such, VA cannot attempt to obtain 
these records.  In keeping with the duty to assist, the 
veteran was provided VA orthopedic examinations in April 1999 
and April 2002, and a VA heart examination in April 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

On examination for enlistment in November 1940, the veteran's 
cardiovascular system and extremities were determined to be 
normal.  There is no evidence of complaints or treatment for 
heart or knee problems during service.  The veteran was 
treated for malaria numerous times during his active service.  
In February 1942, the veteran stepped off of a porch and onto 
a rock turning his right ankle.  X-ray revealed a fracture of 
the lateral malleolus in good position.  A plaster of paris 
cast was applied.  The veteran was returned to duty in March 
1942 with a final diagnosis of "fracture, simple, complete, 
oblique, distal end, right fibula."  On examination for 
separation in August 1945, the cardiovascular system was 
again reported as normal and chest x-ray was negative.  Blood 
pressure was recorded as 100/68.  No musculoskeletal defects 
were noted.

The veteran was admitted to the VA hospital in Tuskegee on 
July 9, 1946 with complaints of dizziness, pain in the eyes 
and back of head, and pain in the right hip when walking.  
Physical examination revealed that the heart was normal in 
size and position.  Cardiac sounds were of good quality, rate 
and tone.  There was no disturbance in the rate or rhythm and 
no murmurs or thrills.  There was no evidence of 
arteriosclerosis demonstrated in palpating the superficial 
vessels.  Blood pressure was 100/70.  Chest x-ray revealed no 
pathology.  The findings were within normal limits and 
diagnosis was "no demonstrable cardiovascular pathology."  
Examination of the bones and joints revealed no tenderness, 
swelling, redness, increased heat, decreased mobility, 
impaired function or crepitation.  Final diagnosis was 
chronic malaria.

The veteran was admitted to the VA hospital in Tuskegee on 
December 22, 1947 for the treatment of chronic urethritis.  
Systemic review was negative.  Heart was normal in size, 
shape and rhythm.  Blood pressure was 110/70.  

The veteran was admitted to the VA hospital in Tuskegee on 
June 25, 1948 for the treatment of acute dermatitis.  On 
physical examination of the cardiovascular system, no edema 
or dyspnea was noted.  Blood pressure was 130/90.  Heart 
sounds were low and forceful without murmurs or arrhythmia.  
Examination of the extremities was reported as negative.  

Private medical records reveal that the veteran was seen with 
complaints of right knee pain in July 1985.  He reported that 
he developed the pain 4 to 5 weeks prior while walking at 
work.  X-rays revealed degenerative changes.  Assessment was 
degenerative joint disease of the right knee with history of 
a recent sprain.  In December 1988, the veteran presented 
with complaints of pain in the left knee.  X-rays revealed 
degenerative changes bilaterally, more severe on the right.  
Assessment was bilateral degenerative joint disease of the 
knees.  The veteran underwent a bilateral total knee 
replacement in January 1997.

The veteran underwent cardiac catheterization in October 1985 
due to the recent onset of chest pain.  The study revealed 
essentially normal coronary arteries with no evidence of 
coronary spasm and normal left ventricular function.  It was 
noted that the veteran could be reassured as to the absence 
of significant coronary disease and is encouraged to lead an 
active lifestyle.  A cardiac catheterization in October 1997 
revealed atherosclerotic coronary artery disease.  The 
veteran subsequently underwent 5 vessel coronary artery 
bypass grafting in November 1997.  Records from East Alabama 
Medical Center indicate that the veteran has been evaluated 
on numerous occasions for complaints of chest pain.  Cardiac 
catheterizations in July 1998 and August 1999 indicated that 
all grafts were patent and it appeared the veteran could be 
managed medically.

The veteran underwent a VA examination in April 1999.  The 
veteran reported a history of a right fibula fracture and 
that he underwent a total bilateral knee replacement in 
January 1997.  There is no history of an injury to the knees.  
On physical examination, right ankle dorsiflexion was to 10 
degrees and inversion to 30 degrees.  There was no tenderness 
in the knees, right leg or right ankle.  X-rays of both 
ankles and bilateral knee prosthesis were reported as normal.  
X-ray of the lower one-third of the right leg was normal and 
there was no fracture noted.  Diagnosis was status post total 
knee replacement, bilateral.  It was noted that the veteran 
was examined for an old fracture of the right fibula but that 
it was not found.  

At the April 2001 videoconference hearing, the veteran 
testified that he was hospitalized for malaria during service 
but not for any type of high blood pressure or heart 
problems.  The veteran reported that his heart condition did 
not start until approximately 1995 but that he was treated in 
1940 for a nervous condition and hypertension, and that he 
was treated at Lee County Hospital for an irregular heart 
beat.  The veteran reported that during service he used to 
camp on a mountain and that he had to go down that mountain 
about 3 times a day and sprained his knees.  His knee 
problems after service started in approximately 1984 and he 
had bilateral knee replacements in 1997.  The physician told 
him that his knees were just worn out (wear and tear).  
Regarding his right fibula fracture, the veteran reported 
pain, popping and swelling in his right ankle, and that it 
also affects his knee.

The veteran underwent a VA examination on April 9, 2002.  The 
examining provider was Dr. Plump.  The veteran reported a 
right ankle fracture in 1941 and a history of problem with 
his knees since 1976.  On physical examination, there was no 
malunion, nonunion or any loose motion of the extremities.  
There was no objective evidence of deformity, angulation or 
false motion.  There was no objective evidence of painful 
motion, edema, effusion, instability or weakness.  Range of 
motion of the right ankle revealed dorsiflexion to 8 degrees, 
plantar flexion to 40 degrees with minimal to moderate 
functional limitation of loss due to pain.  

X-rays of the right tibia and fibula revealed osteopenia and 
status post total right hip replacement.  There were also 
arteriosclerotic changes in the interosseus arteries.  X-rays 
of both knees revealed status post total knee replacement.  
Diagnoses were 1) chronic bilateral knee condition with 
minimal to moderate functional limitation of loss due to 
pain; 2) bilateral total knee replacement 1997; and 3) 
fracture of the right fibula (stable), no residuals.  

The veteran also underwent a VA heart examination on April 9, 
2002.  Based on the veteran's reported history and diagnostic 
and clinical tests, the veteran was diagnosed with 1) 
arteriosclerotic heart disease; 2) coronary artery bypass 
graft surgery in 1997; 3) triple vessel disease; 4) 
cardiomegaly per x-ray; and 5) cardiac catheterization in 
1997.  The examiner provided the following opinion:

It is this provider's medical opinion 
that this [veteran's] arteriosclerotic 
heart disease, triple vessel disease, 
status post bilateral total knee 
replacement and fracture of the right 
fibula are at least as likely as not due 
to his military service.

An April 9, 2002 VA opinion by another examiner (Dr. Robinso) 
states the following:

The veteran's bilateral knee disorder is 
unlikely related to military duty because 
no injury occurred to knee while in 
service.  Moreover, a physical exam on 
7/10/46 documented the joints to be 
normal (see C-file).  

Additionally, the veteran's heart disease 
is unlikely related to military duty 
because no heart problem occurred while 
in service based on the C-file review; 
the heart exam was documented [as] normal 
on a 7/10/46 physical exam.  Moreover, 
the heart catheterization in 1985 at East 
Alabama Medical Center in Opelika, 
Alabama, showed no significant coronary 
artery disease of the heart. 
Analysis

a.  Service Connection

The veteran contends that he is entitled to service 
connection for heart disease and for a bilateral knee 
disability.  He also alleges that his heart disability is 
related to his service-connected malaria.
 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection will be presumed for certain chronic 
diseases, including heart disease and arthritis, which are 
manifest to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran has evidence of current heart and bilateral knee 
disabilities, including arthritis (degenerative joint 
disease).  Service connection, however, requires that any 
current disability be related to the veteran's active service 
or events therein.  Regarding the etiology of the veteran's 
claimed disabilities, the Board acknowledges that there is a 
favorable VA opinion which suggests the veteran's current 
heart and bilateral knee disabilities are at least as likely 
as not due to his military service.  The Board, however, 
finds the VA opinion that determines the veteran's 
disabilities are unlikely related to military service to be 
more probative.  Dr. Plump provided no rationale for his 
opinion and the proffered opinion appears to be inconsistent 
with the evidence of record.  

Service medical records are negative for any complaints or 
treatment for heart problems.  On examination at separation 
the cardiovascular system was determined to be normal.  The 
veteran was also examined in July 1946 (within one year after 
discharge) and examination at that time revealed no 
demonstrable cardiovascular pathology.  Cardiac 
catheterization in October 1985 revealed essentially normal 
coronary arteries and atherosclerotic coronary artery disease 
was not diagnosed by cardiac catheterization until October 
1997, some 52 years after discharge.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  The veteran is currently service-
connected for residuals of malaria and believes that his 
heart problems are related to this condition.  The Board 
acknowledges the veteran's contentions; however, the veteran 
is not competent to render an opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay persons are not competent to offer medical opinions).  
The record does not contain competent medical evidence 
suggesting a relationship between the veteran's heart 
disability and his service-connected malaria.  

Similarly, service medical records are negative for 
complaints or treatment for knee problems.  Separation 
examination noted no musculoskeletal defects and examination 
in July 1946 revealed no evidence of any bone or joint 
problems.  The first medical evidence in the record of knee 
problems, including arthritis, was in 1985, approximately 40 
years after discharge from the service.  

Although the Board sympathizes with the veteran, his claimed 
disabilities occurred many years after service and the 
preponderance of the evidence is against the claims for 
service connection.  Therefore, the reasonable doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).

b.  Increased Evaluation

The August 1999 rating decision granted service connection 
for history of a right fibula fracture and assigned a 
noncompensable evaluation, effective August 17, 1998.  The 
Board notes, however, that service connection for a right 
fibula fracture was already granted in an October 1948 rating 
decision.
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO evaluated the veteran's residuals of a right fibula 
fracture pursuant to Diagnostic Code 5262.  Under this 
provision, ratings of 10, 20, and 30 percent, respectively, 
are warranted for slight, moderate, and marked knee or ankle 
disability resulting from malunion.  If there is nonunion 
with loose motion requiring a brace, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

On review of the medical evidence of record, there is no 
current evidence of malunion.  Recent x-rays did not note the 
old fibula fracture.  Without evidence of malunion, a 
compensable evaluation under Diagnostic Code 5262 is not 
warranted.  

X-rays during service reveal that the fracture was at the 
lateral malleolus and final diagnosis was a fracture at the 
distal end of the fibula.  The veteran reports pain and 
swelling in his right ankle and therefore, the Board will 
consider Diagnostic Code 5271.  Under this provision, 
moderate limited motion of the ankle warrants a 10 percent 
evaluation and marked limited motion warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  

For VA purposes, normal range of motion of the ankle is from 
0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  See 38 C.F.R. § 4.71, Plate II (2002).  Examination 
in April 1999 revealed right ankle dorsiflexion to 10 
degrees.  On examination in April 2002, the examiner 
indicated that the veteran's fibula fracture was stable 
without residuals.  However, he also indicated that 
dorsiflexion was limited to 8 degrees and plantar flexion to 
40 degrees with minimal to moderate functional limitation due 
to pain.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that the disability picture more closely 
approximates a moderate limitation of motion of the ankle and 
a 10 percent evaluation is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

An evaluation in excess of 10 percent, however, is not 
warranted.  There is no evidence of marked limitation of 
motion of the ankle or ankylosis of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271 (2002).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

The veteran's limitation of motion of the right ankle is 
already encompassed within the 10 percent evaluation and on 
review of the medical evidence of record, the Board does not 
find symptoms or pathology creating impairment that would 
warrant an evaluation greater than 10 percent.  The most 
recent examination revealed no objective evidence of painful 
motion, effusion, instability or weakness.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the residuals of his 
right fibula fracture and there is no indication that this 
disability has a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

c.  Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2002).

In light of the Board's decision to grant a compensable 
evaluation for the residuals of a right fibula fracture, the 
veteran may not be awarded a separate 10 percent rating for 
multiple noncompensable disabilities pursuant to 38 C.F.R. 
§ 3.324.  Consequently, this issue is moot. 


ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to a 10 percent evaluation, and no more, for 
residuals of a right fibula fracture, is granted.

The claim of entitlement to a 10 percent evaluation for 
multiple noncompensable service-connected disabilities is 
dismissed as moot.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

